                                                                           FIL3E/2D
                                                                                  020
                                                                                                       TG
                              UNITED STATES DISTRICT COURT
                                                                                 4/2
                                                                                        . BRUTO    N
                              NORTHERN DISTRICT OF ILLINOIS                   THOMA.SDG
                                                                                      IS T R IC T COURT
                                                                           CLERK, U.S
                                    EASTERN DIVISION


UNITED STATES OF AMERICA

                 v.                                  Hon. John Z. Lee

EDWARD BASES and                                     No. 18-cr-48
JOHN PACILIO,

                      Defendants.


                                      MOTION TO COMPEL

       The Government appears to have abused the use of ex parte filings with this Court in order

to respond to concerns that it may have abused the use of ex parte filings with this Court. If true,

this would be farcical except that it raises still more questions about the ethical comportment of

the Government’s attorneys.

       The Court should direct the Government to provide me with a copy of its recent filing to

the extent it pertains in any way to me.

                                  *              *              *

       On April 13, 2020, the Government filed a motion to seal with the Court—subsequently

granted—stating that “the government is unable to explain in this publicly-filed motion its

rationale for why it wishes to provide the Records under seal and ex parte.” Based on the

Defendants’ filing yesterday regarding this motion (Dkt. No. 292), it is my understanding that this

filing may concern me.

       In an effort to avoid burdening the Court with this motion, I emailed counsel for the

Government at approximately 1:15 EST today asking the Government to confirm the accuracy of
the Defendants’ filing. As of this filing, I have not received a response or acknowledgement of

my email.

        If the Defendants’ claim is accurate, this is questionable behavior even by the standards of

the Government’s recent conduct in this proceeding. Under The Privacy Act, it is unlawful to

disclose personnel information without an employee’s consent. See 5 U.S.C. § 552a(b). It can

also be a crime. See 5 U.S.C. § 552a(i)(1).

        I do not want—and have never wanted—to be involved with the parties’ dispute over the

Memo, but I did not believe it was appropriate to permit the Government to mislead the Court and

the Defendants. As I noted in my motion to intervene, I have no objection to the Government

providing information to the Court if I am provided with a copy and an opportunity to respond. If

the Government nevertheless made an ex parte disclosure concerning me, that is likely because it

will not withstand scrutiny if I am allowed to weigh in—and because the Government may be

embarrassed if I am allowed to provide the Court with a complete record.

        In addition, if the Government abused the ex parte process in this instance, it is further

indication that the ex parte tolling application filed with this Court may have been submitted for

improper purposes. Cf. Fed. R. Evid. 404(b). If the Government is trying to impeach me (which

it will fail at doing), this also suggests that the documentary record that it claims to have gathered

is, in fact, not particularly favorable.

                                    *             *               *

        The Court should order the Government to disclose its ex parte filing to me if it in any way

relates to me.



Dated: April 23, 2020




                                                  2
    Respectfully submitted,




    Ankush Khardori, Esq.
    ankushk@gmail.com




3
